COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-206-CV

BUILDING TOMORROW’S TALENT, LLC                                     APPELLANTS
AND MATTHEW GAY

                                             V.

DORIS MARIE SIMS AND                                                 APPELLEES
SUCCESSION BUILDERS, LLC
                                          ----------

            FROM THE 158 TH DISTRICT COURT OF DENTON COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered the parties’“Joint Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.

                                                       PER CURIAM

PANEL D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: June 12, 2008



      1
          … See T EX. R. A PP. P. 47.4.